UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 31, 2009 THE MONARCH CEMENT COMPANY(Exact name of Registrant as specified in its charter) Kansas 0-2757 48-0340590 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. EmployerIdentification Number) P.O. BOX 1000,HUMBOLDT, KANSAS 66748-0900(Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (620) 473-2222 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On December 31, 2009, The Monarch Cement Company entered into the Eighth Amendment to the loan agreement with its current lender, Bank of Oklahoma, N.A.,to, among other things, renew and modify the terms of Monarch's term loan and revolving line of credit.Monarch'sunsecured credit commitment consists of a $17.8 million term loan maturing December 31, 2014 and a $15.0 million line of credit maturing December 31, 2010, and was not changed by the Eighth Amendment. The Company had $15.1 millionof bank loans as of December 31, 2009. As a result of the Eighth Amendment, interest rates on the Company's line of credit are variable and are based on the lender's national prime rate less 0.50% with a 3.50% interest rate minimum or floor.
